Citation Nr: 1101131	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO. 05-38 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1945 to January 
1947. He passed away on June 30, 2004. The Appellant is his 
surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi. The 
Appellant's claim is now under the jurisdiction of the RO in 
Montgomery, Alabama. The Appellant attended a hearing before the 
undersigned in March 2010.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran died in June 2004 and the Appellant filed a claim 
in July 2004. 
 
2. The death certificate lists the immediate cause of death as 
acute pneumonia and contributing causes as acute respiratory 
failure, lung cancer, and end-stage COPD.  
 
3. The lay and medical evidence indicates that the Veteran was 
rendered immobile from multiple causes including the service-
connected arthritis of multiple joints, and that immobility 
contributed to his death from acute pneumonia. 
 
4. The medical evidence is sufficient to establish that service- 
connected rheumatoid arthritis contributed materially to cause 
the Veteran's death. 




CONCLUSION OF LAW

A disability of service origin caused the Veteran's death. 38 
U.S.C.A. §§ 1310, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.312 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010). Here, the Board is granting service 
connection for the cause of the Veteran's death. Thus, no further 
discussion of the VCAA is required.

Cause of Death

To warrant service connection for the cause of a Veteran's death, 
the evidence must show that a service-connected disability was 
either a principal or a contributory cause of death. 38 C.F.R. § 
3.312(a). A disability will be considered the principal cause of 
death when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or was 
etiologically related thereto. 38 C.F.R. § 3.312(b). A disability 
will be considered a contributory cause of death when it 
contributed substantially or materially to death, combined to 
cause death, or aided or lent assistance to the production of 
death. The evidence must establish that there was a causal 
connection to the death, not merely that the disability casually 
shared in producing death. 38 C.F.R. § 3.312(c). There are 
primary causes of death which, by their very nature, are so 
overwhelming that eventual death can be anticipated irrespective 
of coexisting conditions. Nevertheless, even in such cases, it 
must be considered whether a reasonable basis may exist for 
holding that a service-connected condition was so severe as to 
have a material influence in accelerating death. However, it 
would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was itself of a progressive or 
debilitating nature. 38 C.F.R. § 3.312(c)(4). 
 
In this case, the Veteran's death certificate reflects that the 
immediate cause of his death was acute pneumonia and contributing 
causes were acute respiratory failure, lung cancer, and end-stage 
COPD. At the time of death, service connection was in effect for 
rheumatoid arthritis of the left knee based on limitation of 
motion, rated as 30 percent disabling; rheumatoid arthritis of 
multiple joints, rated as 20 percent disabling; rheumatoid 
arthritis of the left knee with instability, rated as 20 percent 
disabling; rheumatoid arthritis of the right knee based on, rated 
as 20 percent disabling; and rheumatoid arthritis of the right 
knee based on instability, rated as 20 percent disabling. He was 
in receipt of a 70 percent combined rating at the time of his 
death.

The medical records show a long history of respiratory 
difficulties as well as severe arthritis-related problems. At a 
November 2003 VA examination, the Veteran reported that he had 
cut down on smoking. He was wheelchair bound because he was 
unable to walk. An August 1999 record shows the Veteran had 
trouble ambulating due to his knees. In April 1998, the Veteran 
was noted to have incapacitating emphysema, and COPD was 
diagnosed in November 1995. At a January 1993 examination, the 
examiner opined that arthritis could leave the Veteran bedridden 
two to three days per week.

The Appellant contends that the pneumonia from which the Veteran 
died was caused by or contributed to by the fact that the 
Veteran's severe arthritis rendered him immobile. He could not 
walk, or even wear shoes, due to swelling in his legs and feet. 
He was bedridden, sometimes for a month at a time. To ambulate, 
he had to use a wheelchair. The pain in his joints was so severe 
that the Veteran could not stand to have his legs touched. The 
Appellant can attest to factual matters of which she had first-
hand knowledge. See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005). In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether the evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection. See Barr v. Nicholson, 21. Vet. App. 303 (2007). 
Here, the Board finds that the Appellant's testimony, combined 
with the 1993 VA examiner's finding that the Veteran was 
bedridden several days a week, is credible evidence that the 
Veteran was immobile due to service-connected arthritis. 

In September 2010, the Board obtained an expert medical opinion 
on this claim. The doctor opined that the Veteran was rendered 
immobile due to multiple co-morbid illnesses, and that end stage 
COPD, malignancy and debility subsequent to these processes 
appeared to have had a role in the acute events leading to the 
Veteran's death. As the Board established above, the evidence 
shows that one of the Veteran co-morbid illnesses which rendered 
him immobile was service-connected rheumatoid arthritis. As such, 
the Board finds that this opinion is credible evidence in support 
of the Appellant's claim.
 
Thus, there is medical evidence of record that supports the 
proposition that the Veteran's service-connected rheumatoid 
arthritis contributed to the immobility which led to the 
pneumonia from which he died.  This conclusion is uncontradicted 
by any other opinion of record.  Accordingly, the Board finds 
that the evidence supports the existence of an etiological 
relationship between the Veteran's service-connected rheumatoid 
arthritis and the pneumonia from which he died, and service 
connection for the cause of the Veteran's death is therefore 
warranted.




ORDER

Service connection for the cause of the Veteran's death is 
granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


